Cite as 2015 Ark. App. 289

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-14-1093


MAURICE LANGFORD                                 Opinion Delivered   May 6, 2015
                              APPELLANT
                                                 APPEAL FROM THE JEFFERSON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2013-703-5]

STATE OF ARKANSAS                                HONORABLE JODI RAINES
                                 APPELLEE        DENNIS, JUDGE

                                                 AFFIRMED



                        RAYMOND R. ABRAMSON, Judge


       This is an appeal from a bench trial in which the Jefferson County Circuit Court

convicted Maurice Langford of sexual indecency with a child. The court sentenced him to

four years’ probation, ordered him to register as a sex offender, and fined him $5,000. On

appeal, Langford argues that the circuit court erred when it denied his motion for directed

verdict. We affirm.

       At trial, Officer Edwards, M.H. (the juvenile victim), and Detective Johnson testified

for the State. Officer Edwards testified that, on September 27, 2013, he was dispatched to

Laurel Street concerning a call that two black males had entered an abandoned house. He

explained that when he arrived, he saw that the house door had been kicked in and he

smelled marijuana. He testified that he entered the house, announced himself as a police

officer, and asked that anyone inside come out with his hands up. He testified that Langford
                                Cite as 2015 Ark. App. 289

appeared and informed him that another male was in the house. He stated that he and

Langford yelled the male’s name, and M.H. appeared. Officer Edwards placed Langford and

M.H. in handcuffs and escorted them to his car. He explained that after placing Langford and

M.H. in handcuffs, Officer Boykin arrived at the scene. He testified that he and Officer

Boykin walked through the house. He testified that the house reeked of marijuana, but they

did not find any drugs. He stated that they found a condom wrapper with a liquid substance

on it in the living room. Officer Edwards testified that after finding the condom wrapper, he

contacted his supervisor and reported the incident. His supervisor then called a detective.

He stated that the detective arrived, photographed the scene, and took the condom wrapper

into evidence.

       M.H. testified that, on September 27, 2013, he was fourteen years old. He explained

that on that day, he saw Langford while riding his bike to a football game at Pine Bluff High

School. He noted that he knew Langford through mutual friends and that Langford had

previously shown him pornographic videos. He testified that Langford asked him to smoke

marijuana and he agreed. He explained that he and Langford then went to an abandoned

house, where Langford gave him marijuana and they smoked it. M.H. testified that while

they were smoking, Langford removed a laptop from his book bag and played pornographic

videos on the computer and told him to watch the videos. M.H. testified that Langford said

the female in the video was fifteen years old. M.H. explained that, after watching the videos,

Langford said “he was going to give me (M.H.) some head for some money . . . like a

hundred and something dollars.” M.H. testified he did not have a chance to respond because


                                              2
                                 Cite as 2015 Ark. App. 289

the police then entered the house. M.H. explained that when the police arrived, Langford

went toward the police but he hid in the closet because he was scared. M.H. stated that he

did not know how the condom wrapper got into the house.

       Detective Johnson testified that on September 27, 2013, he responded to a call

concerning two black males in a vacant residence. He testified that inside the residence he

saw a condom wrapper on the floor covered with some type of lubricant. He testified that

after seeing the wrapper, he took M.H. and Langford to the detective office. He testified that

he obtained a search warrant to search Langford’s book bag and found recording equipment,

multiple SD cards,1 and an iPad. He testified that he then obtained a search warrant for the

SD cards and found videos of a pornographic nature on them but could not determine the age

of the individuals from the videos. He stated that Langford told him that he worked in the

film industry.

       After Detective Johnson’s testimony, the State rested. Langford then moved for a

directed verdict. Specifically, Langford’s counsel stated

       at this time, I move for a directed verdict, that the State has not put on evidence that
       is sufficient to show that on this date that Mr. Langford solicited another person to
       engage in sexual intercourse or deviate sexual activity or sexual contact. I do not
       believe the State has met their burden of proof. They have to show beyond a
       reasonable doubt that—that does not give rise to suspicion, that you have to fill in the
       blanks with this. Obviously, from the testimony of [M.H.], he cannot seem to get out
       the—just the basics: color, descriptions, phrases that are used. He also testified that he
       was smoking marijuana prior to the date that he went into this house with Mr.
       Langford and he smoked marijuana in this house. It is very possible—and I—I will say
       from his testimony that he does not have a good grasp of—on some things. And so I
       would move the Court to direct a verdict in favor of Mr. Langford.


       1
           SD cards are digital memory cards.

                                                3
                                 Cite as 2015 Ark. App. 289

The circuit court denied the motion.

       Langford then testified on his own behalf. He testified that on September 27, 2013,

he was forty years old. He stated that on that day, M.H. invited him to smoke marijuana at

the abandoned house. He testified that M.H. told him that he had hidden marijuana at the

house but when they arrived, they could not find the drugs. He testified that he did not show

M.H. pornographic videos on his laptop and noted that he had not owned a laptop since

2009. He admitted that he owns an iPad and had the iPad with him on that day. He also

testified that he did not offer M.H. money to perform a sexual act and that he did not know

M.H.’s age.

       Following his testimony, Langford renewed his motion for a directed verdict. The

circuit court denied the motion. The court then found Langford guilty of sexual indecency

with a child pursuant to Arkansas Code Annotated section 5-14-110(a)(1) (Repl. 2013).2 The

court sentenced him to four years’ probation, ordered him to register as a sex offender, and

fined him $5,000. Langford then filed this appeal.

       On appeal, Langford argues that the circuit court erred by denying his motion for a

directed verdict. Specifically, Langford argues that the evidence was insufficient because the

State produced only circumstantial evidence and did not offer any direct evidence that he

solicited M.H. to engage in sexual contact. Langford also argues that the evidence is



       2
         Under Arkansas Code Annotated section 5-14-110(a)(1), a person commits sexual
indecency with a child if being eighteen years of age or older, the person solicits another
person who is less than fifteen years of age or who is represented to be less than fifteen years
of age to engage in sexual intercourse, deviate sexual activity, or sexual contact.

                                               4
                                 Cite as 2015 Ark. App. 289

insufficient because the State did not present forensic evidence, noting that the condom

wrapper was never tested.

        A directed-verdict motion is a challenge to the sufficiency of the evidence. Rounsaville

v. State, 372 Ark. 252, 273 S.W.3d 486 (2008). The test for determining the sufficiency of

the evidence is whether the verdict is supported by substantial evidence, direct or

circumstantial. Alexander v. State, 78 Ark. App. 56, 77 S.W.3d 544 (2002).          Substantial

evidence is evidence of sufficient certainty and precision to compel a conclusion one way or

another and pass beyond mere suspicion or conjecture. Id. A motion for directed verdict

requires the movant to apprise the circuit court of the specific basis on which the motion is

made. See, e.g., Rounsaville, 372 Ark. 252, 273 S.W.3d 486. Arguments not raised at trial will

not be addressed for the first time on appeal, and parties cannot change the grounds for an

objection on appeal but are bound by the scope and nature of the objections and arguments

presented at trial. See id.

       Here, Langford’s arguments on appeal were not part of his directed-verdict motion in

the circuit court. Specifically, at trial, Langford argued that the evidence was insufficient

because M.H.’s testimony was unreliable. However, on appeal, Langford asserts that the

evidence was insufficient because the State produced only circumstantial evidence and because

the condom wrapper was never tested. Accordingly, Langford changed the basis for his

directed-verdict motion on appeal, and his arguments are not preserved for our review.

However, even had Langford preserved his arguments, the circuit court properly denied his

motion for a directed verdict. M.H.’s testimony was sufficient evidence to support Langford’s


                                               5
                                Cite as 2015 Ark. App. 289

conviction. Further, any forensic evidence on the condom wrapper is irrelevant to the offense

of sexual indecency. Sexual indecency only requires solicitation of sexual intercourse or

contact. See Ark. Code Ann. § 5-14-110(a)(1).

       Affirmed.

       GLADWIN, C.J., and HARRISON, J., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                              6